The opinion of the court was delivered by
Dennison, J. :
Section 542 a of chapter 80 of the General Statutes of 1889 reads as follows: “No appeal or proceeding in error shall be had or taken to the supreme court in any civil action unless the amount or value in controversy, exclusive of- costs, shall exceed $100.” This section became a law March 20, 1889. This section also excepts certain cases, but this in not one of them. The amount in controversy in this case, as is conclusively shown by the pleadings and the agreed statement of facts upon which the case was tried, was $56.25 and interest from the 24th day of March, 1889.
Before we can review the errors complained of in this case it will he necessary for us to know that we have jurisdiction. The question of jurisdiction in this case has not been raised 'by the defendant in error, nor has he in fact made any appearance in the case or filed any brief. In the case of Skin v. Limerick, 50 Kas. 465, in passing upon the question of jusisdiction where the question has not been raised by either party, the court says : “We think, however, it is the duty of this court, on its own motion, where the question is not otherwise raised, to raise the question itself and to consider the same.” Following the decision laid down in this case and in the cases therein cited, we must hold that this court has no jurisdiction of this case.
*485The appeal will be dismissed from this court at the cost of the plaintiff.
All the Judges concurring.